On Petition for Rehearing
PER CURIAM.
Appellants say that nowhere in the proceedings prior to the opinion of this court was the right to damages raised or argued. The complaint asserted a claim alternatively in the event that the court should adjudge' lawful the action of the Railroad in transferring the defendants from the freight list to the passenger list. The District Court and this court did so adjudge. The alternative claim was in two parts, (1) an asserted right of appellants to an opportunity to transfer to the freight list and (2) damages, the amount of which was to be shown by an accounting. This court passed upon the alternative claim, approving it in one part and denying it in the other.
Appellants’ other present points were fully discussesd in the original briefs and argument.
The petition for rehearing is denied.